UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8263


ALVIN LUTHER JONES,

                Plaintiff – Appellant,

          v.

GENE M. JOHNSON, Dir. of Dept. of Corr. Va.; HARVARD
STEPHENS, Chief Medical Officer for Dept. of Corr. Va.; G.
K. WASHINGTON, Regional Dir. (Central Region) Va.; W. J.
TOWNLEY, Warden/Supt. Halifax Corr. Field Unit #23; FRANK
WRAY, M.D.-Doctor Halifax Corr. Cntr. #23; SANDRA VASS,
R.N.--Head Nurse Halifax Corr. Unit #23; A. FIELDS, L.P.N.--
Nurse Halifax Corr. Unit #23; J.M.C. BROWN, Grievance
Coordinator Halifax Corr. Unit #23,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00492-jlk-mfu)


Submitted:   June 24, 2010                 Decided:   June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Alvin Luther Jones, Appellant Pro Se. Mark R. Davis, Assistant
Attorney General, Richmond, Virginia; Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Alvin     Luther     Jones    seeks       to    appeal    the     district

court’s   order     granting     summary       judgment      in     favor    of    the

Defendants in his 42 U.S.C. § 1983 (2006) inmate civil rights

action.       Pursuant     to   Federal       Rule    of    Appellate       Procedure

4(a)(1), a notice of appeal in a civil case must be filed with

the district court within thirty days after judgment is entered.

“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).       Therefore, the appeal must be dismissed if the

notice of appeal is untimely.           Washington v. Bumgarner, 882 F.2d

899, 900 (4th Cir. 1989).            The district court may extend the

filing time if “a party so moves no later than 30 days after the

time prescribed by . . . Rule 4(a) expires” and the party shows

excusable neglect or good cause.              Fed. R. App. P. 4(a)(5)(A)(i)-

(ii).

           The     district     court    granted      Defendants’       motion     for

summary   judgment    on   October      30,   2009.        Therefore,      Jones   had

thirty days, or until November 30, 2009, to file a notice of

appeal.   Jones filed his notice of appeal, at the earliest, on

December 7, 2009, thirty-seven days after judgment was entered. *



     *
       For purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
(Continued)
                                         3
In a letter accompanying the notice of appeal, Jones stated that

he   filed    his   original     notice   of   appeal      in    the    wrong   court

because the district court failed to inform him of his appeal

rights or to which court he was required to send his notice of

appeal.

              We construe Jones’s letter as a timely request for an

extension of the thirty-day appeal period.                 Therefore, we remand

this   case    to   the   district   court     for   the    limited      purpose    of

enabling      the   court   to    determine      whether        Jones    has    shown

excusable neglect or good cause warranting an extension of time

to appeal.      The record, as supplemented, will then be returned

to this court for further consideration.

                                                                           REMANDED




have been delivered to prison officials                    for    mailing.         See
Houston v. Lack, 487 U.S. 266, 276 (1988).



                                          4